DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because they do not apply to the current grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, 16-17, 19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Banko (US 3,937,222) in view of Husted (US 2010/0179557).
Regarding claim 1, Banko discloses a surgical instrument having a shaft (45) extending along a longitudinal axis (the central longitudinal axis) and including a shaft lumen (50) extending along the longitudinal axis, a shaft opening (see figure below) in fluid communication with an environment and the shaft lumen (figures 4A-5B), wherein the shaft opening is a shaft window opening (figures 4A-5B) configured to receive a first tissue therein from the environment (figure 1), and a shaft edge (see figure below) at 
Additionally, Banko fails to expressly teach or disclose that the surgical instrument includes a tissue monitor system associated with at least one of the shaft or the cutting member, wherein the tissue monitor system is configured to detect a second 
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the surgical instrument of Banko to include a tissue monitor system as taught by Husted as it allows the user to avoid placing the cutting tool in close proximity to any nerve endings ensuring that that instrument is in a safe space to operate.
Regarding claim 2, Banko in view of Husted disclose the tissue monitor system further includes a first tissue sensor (51, Husted) configured to detect the second tissue (¶52-55 and ¶64-65). 	Regarding claim 3, Banko in view of Husted disclose the tissue monitor system further includes a second tissue sensor (the other 51, Husted) configured to further detect the second tissue (¶52-55 and ¶64-65). 	Regarding claim Banko in view of Husted disclose that the first and second tissue sensors are positioned on the shaft (figures 1, 2, 4-6 of Husted).
Regarding claim 11, Banko in view of Husted disclose the tissue monitor system (50 of Husted) further includes a feedback device (¶52-56 and ¶64 of Husted) configured to indicate detection of the second tissue to an operator (¶52-56 and ¶64 of Husted). 	Regarding claim 12, Banko in view of Husted disclose the feedback device includes a display (¶54 of Husted) configured to visually indicate detection of the second tissue to the operator. 	Regarding claim 13, Banko disclose the instrument further includes a suction lumen (50 is a suction lumen, column 2, lines 51-56) extending along the longitudinal axis in fluid communication with the shaft opening and configured to connect to a vacuum source (column 2, lines 51-56). 	Regarding claim 14, Banko discloses the cutting member (99) further includes a suction lumen (101 is a suction lumen) extending along the longitudinal axis (figure 12A) in fluid communication with the cutting window opening and configured to connect to a vacuum source (column 2, lines 51-56), wherein the suction lumen is in fluid communication with the cutting window opening and the shaft window opening in the first position (figures 1 and 4A, column 2, lines 51-56). 	Regarding claim 16, Banko discloses a surgical instrument having a shaft (12) extending along a longitudinal axis (the central longitudinal axis) and including a shaft lumen (50) extending along the longitudinal axis, a distal edge (see figure below), and a .

    PNG
    media_image1.png
    310
    711
    media_image1.png
    Greyscale

10 is rejected under 35 U.S.C. 103 as being unpatentable over Banko (US 3,937,222) in view of Husted (US 2010/0179557) in further view of Patel et al. (US 2009/027088).
 	Regarding claim 10, Banko in view of Husted disclose the claimed invention except for the first tissue sensor is a first infrared sensor configured to detect the second tissue in the form of a blood vessel. 	Patel et al. teach a surgical instrument (100) which includes a first tissue sensor in the form of a first infrared sensor (¶57) which detects blood vessels or occlusions in a patient’s body (¶57). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the first tissue sensor of Banko in view of Husted to be an infrared sensor as taught by Patel as it would assist the surgeon in detecting blood vessels or occlusions for removal of or avoidance of these a tissues.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775